      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

RAMIRO GAITAN                             §
                                          §
VS.                                       §             CA No. _________________
                                          §
LIFE INSURANCE COMPANY OF                 §
NORTH AMERICA                             §



                             PLAINTIFF’S COMPLAINT

       RAMIRO GAITAN, Plaintiff, files this Complaint asserting causes of action in law

and equity for relief against Life Insurance Company of North America, Defendant.

                                          I.
                                       PARTIES

1.     Plaintiff Rami Gaitan is a resident citizen of Fremont, Texas.

2.     Defendant, Life Insurance Company of North America, (“LICNA”), is a domestic

       or foreign insurance company licensed to do business and doing business in the

       state of Texas, and can be served with process by serving its registered agent, CT

       Corporation, 350 N. Paul St., Dallas, TX 75201, or wherever it may be found.

                                      II.
                            JURISDICTION AND VENUE

3.     This action against LICNA arises under the Employee Retirement Income Security

       Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq. This Court has jurisdiction over this

       action pursuant to 29 U.S.C. §1132(e)(1).

4.     Venue is proper in this District and Division pursuant to 29 U.S.C. §1132(e)(2)

       because Defendant maintains business activity in and is in this district.


                                              1
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 2 of 15



5.     Pursuant to 29 U.S.C. §1132(h), this Complaint has been served upon the Secretary

       of Labor, Pension and Welfare Benefits Administration, at 200 Constitution

       Avenue N.W., Washington, D.C. 20210 and the Secretary of the Treasury at 111

       Constitution Avenue N.W., Washington, D.C. 20024, by certified mail return

       receipt requested.

                                      III.
                               STATEMENT OF FACTS

6.     Mr. Gaitan grew up in a close family. When he 11 years old, he began to skip school

       to help his father at work. He never went to high school. After he turned 17, he

       joined the Army for a year and a half. He was hired by Halliburton Energy Services

       (“Halliburton”) in January 1987 as an Equipment Operator. A year later, he got his

       GED. In 2002, Halliburton promoted him to Supervisor.

7.     Working as a Supervisor was very demanding and required very heavy work. He

       worked on fracking jobs where the main tool was a 40 pound sledgehammer. He

       picked up pieces of iron weighing 125 pounds, often without help from anyone else.

       He offloaded trucks, which required constant driving on very rough roads. It was

       not unusual for the typical work day to last 16 or 17 hours.

8.     Mr. Gaitan enrolled in Halliburton’s employee welfare benefit Plan that included

       benefits for long term disability (LTD). The Plan was part of Halliburton’s Group

       Insurance Policy issued by LICNA. It provided income protection if an employee

       was disabled as a result of injury or sickness. Mr. Gaitan was an eligible employee.

9.     Halliburton was the Plan Sponsor and Plan Administrator.

10.    LICNA was the Insurer of the Plan.


                                             2
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 3 of 15



11.    Mr. Gaitan first began to suffer from major back pain in 2004 due to the heavy

       lifting that was a requirement of his job. He would get a stabbing pain in his left

       buttock so intense that it affected his concentration at work. He took many over

       the counter pain medications just to get through the work day.

12.    On August 13, 2007, Mr, Gaitan underwent a laminectomy and lumbar fusion of

       the L4-L5 spinal discs. His doctors prescribed Hydrocodone, which he still takes

       to this day.

13.    The following year, Halliburton promoted Mr. Gaitan to Driver-Trainer. His job

       was to teach new employees how to drive 18-wheeler trucks. This meant constantly

       getting in and out of large trucks, driving, going to oil fields, and applying a

       chemical into fracking tanks so that it could be pumped. The containers weighed

       75 pounds. Mr. Gaitan had to lift the containers to the top of the frack tank, walk

       up a step ladder, carry the box across the tank, then apply the chemical to each

       tank. Despite his doctor warning not to lift anything over 10 pounds, he kept doing

       whatever was needed to work to the best of his ability.

14.    By 2015, Mr. Gaitan suffered from weakness in the left side of his body, going from

       his left buttock down to his left leg to the top of his foot. He was no longer able to

       walk extended distances, and his leg would give out after 15 steps.

15.    Mr. Gaitan stopped working in March 2015 and applied for LTD benefits. LICNA

       initially denied his claim, stating that he had no functional limitations and that his

       medications, which included Hydrocodone, had no disabling side effects.

16.    In October 2015, LICNA employee Aeon Munkrittick reviewed Mr. Gaitan’s

       medication records, which included Ambien and Tylenol #4. Because Mr. Gaitan’s
                                             3
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 4 of 15



       job required a Commercial Drivers’ License, he could not work under the influence

       of these medications.

17.    LICNA eventually approved Mr. Gaitan’s LTD claim, although it never sent any

       written confirmation of its approval.

18.    In December 2015, Mr. Gaitan was approved for Social Security Disability benefits.

       He notified LICNA and promptly reimbursed it for the overpayment on his claim.

19.    In February 2016, Dr. John Masciale noted that Mr. Gaitan suffered from post-

       laminectomy/posterior fusion with chronic persistent lower back pain and left

       lower extremity radiculitis. He determined that Mr. Gaitan was disabled from all

       employment.

20.    On May 18, 2016, Mr. Gaitan had a phone conference with LICNA employee

       Latonya Puckett. He explained that he could not work because of the strong

       medications that affected his ability to drive pursuant to DOL requirements. Mr.

       Gaitan also rejected LICNA’s offer of a discounted settlement of his LTD claim.

21.    In June 2016, Dr. Masciale noted that Mr. Gaitan had begun to use a TENS unit to

       manage his constant pain.

22.    In January 2017, Mr. Gaitan submitted a Disability Questionnaire to LICNA in

       which he explained that he could not sit, stand, or walk for extended periods and

       took pain medications on a daily basis. The pain was getting worse.

23.    On March 28, 2017, Mr. Gaitan had a phone conference with LICNA employee

       Angela Simonyan. He explained that his leg foot and let would get numb and

       swollen. He could not walk on stairs or drive. He could not sit for longer than 10



                                               4
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 5 of 15



       minutes before needing to reposition himself. After standing for 5 minutes, he

       needed to use a cane or walker.

24.    In April 2017, Dr. Masciale submitted an Attending Physician Statement to LICNA

       in which he noted that Mr. Gaitan could not lift, push, or pull anything more than

       5-10 pounds, could not sit, stand, or walk for prolonged periods, and was disabled

       from his customary occupation. Dr. Masciale warned that “repetitive or prolonged

       activity may cause an increase in pain”.

25.    In May 2017, LICNA retained a Dennis Korpman to review some of Mr. Gaitan’s

       medical records. Dr. Korpman concluded that there was no evidence that Mr.

       Gaitan had problems with sitting, standing, or walking. He also concluded that Mr.

       Gaitan had absolutely no physical restrictions or limitations.

26.    On June 12, 2017, LICNA paid a Dr. Osama Nahas to perform an Insurance

       Medical Examination (“IME”) of Mr. Gaitan. Mr. Gaitan explained to Dr. Nahas

       that he could not walk more than short distances, could not stand more than 10-15

       minutes, could not sit more than 20 minutes, and could not drive for anything

       more than short distances. However, Dr. Nahas concluded that Mr. Gaitan could

       frequently sit, frequently lift 20 pounds, and occasionally stand and walk.

27.    Despite representing that he conducted an IME, Dr. Nahas never actually

       physically examined Mr. Gaitan.

28.    LICNA terminated Mr. Gaitan’s claim on July 20, 2017. In doing so, it relied on the

       IME by Dr. Nahas and the medical record review by Dr. Korpman. Dr. Korpman’s

       “review” was based on a small portion of the medical records and contained factual



                                            5
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 6 of 15



       errors on even the most basic of details. LICNA also relied on an occupational

       review by its employee Melissa Mendez.

29.    Mr. Gaitan appealed LICNA’s termination of his LTD claim on September 18, 2017.

       In his appeal, he explained that Dr. Nahas never physically examined him, only

       asked questions and had him complete a questionnaire. Mr. Gaitan advised LICNA

       that he was willing to undergo a Functional Capacity Exam (“FCE”) to prove that

       he was disabled.

30.    LICNA never responded to Mr. Gaitan’s offer for an FCE. Instead, it retained a

       Uchechukwu Elendu to review 74 pages of Mr. Gaitan’s medical records.

31.    Dr. Elendu noted her concern that Dr. Nahas’s IME report did not contain any

       evidence of a physical exam. Regardless, she concluded that Mr. Gaitan could sit

       for 7 hours a day, walk and stand for 3 hours a day, and drive for 2 hours a day. She

       did not explain how she arrived at these random numbers.

32.    LICNA denied Mr. Gaitan’s appeal on January 10, 2018.

33.    Mr. Gaitan submitted a second appeal in May 2018. Along with the appeal, he

       provided updated MRIs showing herniated and bulging discs in his back. He

       reiterated that he was in constant pain and could not drive for 2 hours a day due to

       his pain medications.

34.    LICNA then retained a Dr. Mahdy Flores to review less than 100 pages of medical

       records. Dr. Flores relied on Dr. Nahas’ IME to prove that Mr. Gaitan could work

       in a light duty job. She concluded that Mr. Gaitan could sit for 8 hours a day, stand

       for 4 hours a day, and lift 20 pounds occasionally. Just like Dr. Elendu, he did not



                                             6
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 7 of 15



       explain how he arrived at these random numbers. Dr. Flores determined that Mr.

       Gaitan had absolutely no side effects from his medications.

35.    LICNA denied Mr. Gaitan’s second appeal on August 30, 2018.

36.    In denying Mr. Gaitan’s appeal, LICNA relied on several medical record reviewers.

       One of those reviewers was Dr. Dennis Korpman. Dr. Korpman holds himself out

       as a licensed physician, but his medical license in Florida has expired. There is no

       evidence that he has staff privileges at any hospitals, sees patients, teaches,

       researches, or actually practices medicine.

37.    Dr. Korpman’s May 16, 2017 report starts with a glaring mistake by grossly

       misstating Mr. Gaitan’s age, making it unclear if he mixed up files. He hesitated to

       provide any opinion at all, as the file “needs occupational medicine review” because

       Mr. Gaitan’s orthopedist provided restrictions and limitations. However, he

       summarily concluded that Mr. Gaitan had no side effects from his medications and

       had absolutely no functional limitations. No other medical reviewers take such an

       extreme position. His opinions should be discarded.

38.    Another medical reviewer that LICNA used was Dr. Osama Nahas. Dr. Nahas holds

       himself out as a licensed physician with a Texas medical license. There is no

       evidence that he has staff privileges at any hospitals. He has not reported any

       criminal history to the Texas Medical Board. His silence is incriminating.

39.    Dr. Nahas was paid by Network Medical Review (“NMR”) to conduct an IME of

       Mr. Gaitan on June 12, 2017. Any reasonable interpretation of an IME surely

       includes an actual physician examination. In Dr. Nahas’s report, he clearly

       indicated that he performed a physical examination:
                                             7
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 8 of 15



               A2. Work restrictions and limitations are medically necessary. These are based on
               the claimants' report, my physical examination including the functional
               assessment.

40.    It was just one of Dr. Nahas’s many lies. Dr. Nahas never actually did a physical

       examination. LICNA’s own medical record reviewer, Dr. Elendu, voiced the same

       concern when she noted that Dr. Nahas’s IME report had no evidence of a physical

       exam.

41.    Perhaps Dr. Nahas’s mind was on more pressing matters. For instance, he was

       indicted in May 2017 on two counts of Medicare fraud in excess of $200,000. Dr.

       Nahas has a long history with ‘Jerry’ Jackson, his employee at Crosspoint Medical

       Clinic. From 2009 to 2012, both Dr. Nahas and Mr. Jackson were accused of

       defrauding Medicaid. The first felony charge was for a scheme to give Medicaid

       patients an alleged service or product while not under the direct supervision of a

       physician. The second felony charge was for making false statements.

42.    Although the State of Texas dropped those charges, Dr. Nahas has yet again run

       afoul of the law. The FBI raided his office in June 2018. He has been charged with

       Medicaid fraud yet again and is set for trial later this year. Given his many legal

       problems and propensity to lie, his opinions in this claim are worthless.

43.    Another medical reviewer that LICNA retained in this claim is Uchechukwu

       Elendu. Dr. Elendu holds herself out as a licensed physician., but there is no

       evidence that she has staff privileges at any hospitals. Her review was based on

       only 74 pages of records. She did express her concern that Dr. Nahas did not

       actually perform a physical examination of Mr. Gaitan. Her assumptions that Mr.

       Gaitan could sit for 7 hours a day, walk and stand for 3 hours a day, and drive for

                                                  8
         Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 9 of 15



          2 hours a day are wrong. They were not based on physical evidence or on a physical

          examination. Mr. Gaitan has been unable to sit for 7 hours a day since at least 2007.

          He cannot sit, stand, or walk for more than 1 hour without pain. He cannot work

          in a sedentary occupation. Dr. Elendu’s opinions are only as good as the

          information provided to her. Without information from Mr. Gaitan, her opinions

          are of very limited value.

44.       LICNA also retained a Dr. Mahdy Flores to review some medical records in this

          claim. Dr. Flores is not licensed to practice medicine in Texas. There is no evidence

          that he has staff privileges at any hospitals. The only evidence that he practices

          medicine comes from complaints from his patients. For instance, one patient noted

          on October 7, 2017 that Dr. Flores “does work reviews for workers comp to make

          sure they deny all your meds”. A more recent patient noted in May 2018 that Dr.

          Flores works for insurance companies “to deny any and all claims1”. A third patient

          thought Dr. Flores should be reported to the medical board because he only worked

          for disability insurance companies, not his patients.

45.       LICNA’s use of these medical record reviewers, among others, reveals its

          underlying motive to terminate Mr. Gaitan’s claim, no matter the evidence. Those

          medical record reviewers have routinely discounted or ignored Mr. Gaitan’s

          complaints of pain and fatigue. They have ignored the side effects of his pain

          medications, which prevent him from driving for extended periods. They have

          ignored how long he can sit, stand, and walk. In doing so, they imply that he is



1
    https://www.vitals.com/doctors/Dr_Mahdy_Flores.html

                                                          9
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 10 of 15



       either exaggerating his symptoms or outright lying about them. On information

       and belief, LICNA selected these medical record reviewers to review Mr. Gaitan’s

       claim for that very purpose. This pattern of conduct evidences a biased approach

       and treatment of LICNA’s disability claims, including this one.

46.    On February 25, 2019, Mr. Gaitan submitted additional evidence in support of his

       claim. Among other things, he provided evidence relating to LICNA’s use of biased

       and   unqualified   medical    record     reviewers,   additional   medical   records

       documenting the disabling nature of his back pain, and evidence of LICNA’s

       reliance on improper vocational studies in assessing Mr. Gaitan’s ability to work in

       other occupations. The additional evidence was provided pursuant to Fifth Circuit

       case authority that obligated LICNA to review the additional information. (“The

       administrative record consists of relevant information made available to the

       administrator prior to the . . . filing of a lawsuit and in a manner that gives the

       administrator a fair opportunity to consider it”.) Vega v. National Life Ins.

       Services, Inc., 188 F.3d 287, 300 (5th Cir. 1999). Vega has been repeatedly upheld

       by the 5th Circuit, most recently in Ariana M. v. Humana Health Plan of Texas,

       Inc., 884 F.3d 246 (5th Cir. 2018). He requested that LICNA review those records

       pursuant to its legal obligation and re-evaluate his claim.

47.    The evidence that Mr. Gaitan sent in February 2019 was submitted before filing

       this lawsuit and in a manner that gave LICNA a fair opportunity to consider it.

48.    Instead, on March 8, 2019, A.J. Popoff of LICNA advised Mr. Gaitan that it would

       not review the additional materials because he had “exhausted all administrative

       levels of appeals”. Mr. Popoff did not acknowledge LICNA’s ongoing obligation to
                                            10
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 11 of 15



       review the additional evidence. However, he admitted that the documents would

       be added to the claim file.

49.    Having exhausted his administrative remedies, Ramiro Gaitan brings this action

       to recover the LTD benefits promised in the Plan and Policy.

                                      IV.
                           CLAIMS & CAUSES OF ACTION

50.    The Halliburton Health and Welfare Plan is governed by ERISA. 29 U.S.C. §1001,

       et. seq. Halliburton Energy Services is the plan sponsor and Plan Administrator.

       LICNA is the insurer and Claim Administrator under the Plan.

51.    As Plan fiduciaries, LICNA and the Plan are obligated to handle claims for the

       benefit of the Plan and Plan beneficiaries, and to deliver the benefits promised in

       the Plan. They are also obligated as fiduciaries to conduct their investigation of a

       claim in a fair, objective and evenhanded manner.

52.    LICNA’s adjustment of the Gaitan claim was instead biased and outcome oriented.

       This was partly reflected by its denial of the Gaitan claim, even after being

       presented with evidence of his disability. It was also reflected in LICNA’s

       unreasonable reliance on reviewers who lacked the training, education, and

       experience to objectively or competently review his claim.

53.    LICNA’s interpretation of the Plan was not legally correct. It was also contrary to a

       plain reading of the Plan language.

54.    LICNA’s interpretation of the Plan and Plan language was contrary to that of the

       average Plan participant and policyholder. It was contrary to the common and

       ordinary usage of the Plan terms. Alternatively, the Policy language upon which


                                             11
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 12 of 15



       LICNA based its denial decision was ambiguous. The ambiguous nature of those

       terms requires those terms be construed against LICNA and the Plan and in favor

       of coverage for Gaitan.

55.    LICNA’s denial was made without substantial supporting evidence. Its decision to

       terminate the Gaitan claim was instead based upon rank speculation and

       guesswork. LICNA’s denial decision was de novo wrong. Alternatively, it was

       arbitrary and capricious.

56.    At all material times, LICNA acted on behalf of the Plan and in its own capacity as

       the Insurer and as Claims Administrator.

57.    LICNA’s termination of the Gaitan claim breached the terms of the Plan. This

       breach was in violation of 29 U.S.C. §1132(a)(1), entitling Gaitan to the LTD policy

       benefits to which he is entitled, along with pre-judgment interest on the amounts

       due and unpaid, all for which Mr. Gaitan now sues.

                                         V.
                                 STANDARD OF REVIEW

58.    The default standard of review for denial of a benefit claim is de novo. Where the

       Plan or Policy confers discretion on the Claims Administrator, an abuse of

       discretion standard of review may apply.

59.    The Plan or Policy may contain a discretionary clause or language LICNA may

       contend affords it discretion to determine eligibility for benefits, to interpret the

       Policy, and determine the facts. LICNA’s denial under this standard of review, if

       any, was an abuse of discretion. It was arbitrary and capricious.

60.    If discretion applies, the Court should afford LICNA less deference in light of its

       financial conflict of interest. LICNA’s conflict of interest is both structural and


                                            12
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 13 of 15



       actual. Its structural conflict results from its dual role as the adjudicator of Gaitan’s

       claim and as the potential payor of that claim.

61.    LICNA’s actual financial conflict is revealed in the policies, practices, and

       procedures influencing and motivating claim delays and denials for financial gain.

       LICNA’s financial conflict is also revealed in the high return gained from the delay

       in payment or denial of claims.

62.    Each of these grounds, on information and belief, was a motive to deny Plaintiff’s

       claim, along with the delay in payment or denial of claims of other LICNA

       policyholders and claimants.

63.    In light of its financial conflict, LICNA should be given little or no discretion in its

       claims decision.

64.    Alternatively, the standard of review of this claim should be de novo, affording

       LICNA no discretion in its interpretation of the terms of the Policy and Plan or in

       its factual determinations. Both factual conclusions and legal determinations are

       reviewed de novo by the Court. Ariana v. Humana Health Plan of Texas, Inc., 884

       F.3d 246 (5th Cir. 2018).

65.    The Plan or Policy was delivered in Texas and is subject to the laws of that

       jurisdiction. Accordingly, Texas law applies under the ERISA savings clause. Texas

       has banned the use of discretionary clauses in insurance policies issued in this

       state. TEX. INS. CODE §1701.062; 28 Tex. ADMIN. CODE §3.1202. The LICNA Policy

       was last amended on January 1, 2017, making it subject to the Texas discretionary

       clause ban. Accordingly, review of the Gaitan claim and LICNA’s claims handling

       conduct, both in its interpretation of terms of the Policy and the Plan, and in its

       determination of the facts, should be de novo.

                                              13
      Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 14 of 15



                             VI.
       REQUEST FOR PREJUDGMENT INTEREST & AN ACCOUNTING

66.    Gaitan requests, in addition to the amount of benefits withheld, prejudgment

       interest on any such award. He is entitled to prejudgment interest as additional

       compensation, and pursuant to Texas Insurance Code Texas Insurance Code, Sec.

       1103.104, or on principles of equity.

67.    The Plan and Policy do not contain a rate of interest payable on the benefit amount

       wrongfully withheld. Resort must be had to Sec. 1103.104(c) of the Texas Insurance

       Code. Gaitan thus requests an accounting in order to determine the amount earned

       on the funds that should have rightfully been paid to him, and in accordance with

       Insurance Code Sec. 1103.104(c).

                                   VII.
                     CLAIM FOR ATTORNEYS FEES & COSTS

68.    Gaitan seeks an award of his reasonable attorneys’ fees incurred and to be incurred

       in the prosecution of this claim for benefits. He is entitled to recover those fees,

       together with his costs of court, pursuant to 29 U.S.C. §1132(g).

                                         VIII.
                                        PRAYER

       Ramiro Gaitan, Plaintiff, respectfully prays that upon trial of this matter or other

final disposition, this Court find in his favor and against Defendant Life Insurance

Company of North America, and issue judgment against it as follows:

       A.     Pay to Mr. Gaitan all benefits due and owing in accordance with the terms

              of the Plan and Policy, as well as all prejudgment interest due thereon and

              as allowed by law and equitable principles;




                                               14
Case 2:19-cv-00093 Document 1 Filed on 03/20/19 in TXSD Page 15 of 15



 B.    Pay all reasonable attorney’s fees incurred and to be incurred by Mr. Gaitan

       in obtaining the relief sought herein, along with the costs associated with

       the prosecution of this matter; and

 C.    All such other relief, whether at law or in equity, to which Mr. Gaitan may

       show himself justly entitled.



                                   Respectfully submitted,
                                                      araval@bergplummer.co
                                                      m
                                                      2019.03.20 09:33:47
                                                      -05'00'
                                   By:______________________________
                                            Amar Raval, TBA #24046682
                                            S.D. No. 619209
                                            Berg Plummer Johnson & Raval LLP
                                            3700 Buffalo Speedway, Suite 1150
                                            Houston, TX 77098
                                            (713) 526-0200
                                            (832) 615-2665 (Fax)
                                            araval@bergplummer.com

                                            ATTORNEYS FOR PLAINTIFF




                                       15
